[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
1)  The parties intermarried on August 26, 1979, Jamaica, West Indies.
  2)  At least one of the parties had resided in the State of Connecticut for one year next preceding the commencement of this action.
  3)  As credibly testified to by the plaintiff, the marriage is broken down irretrievably and there is no hope for reconciliation.
  4)  Pursuant to the agreement, which the court finds to be equitable and in the best interest of the one minor child, issue of the marriage, Davel, the court vests sole custody with the plaintiff.
5)  Mother shall have liberal visitation.
  6)  The child support guidelines are appropriately calculated for the present time. Thus, the defendant mother will pay the sum of twelve ($12.00) dollars per week support and un-reimbursed medical bills shall be shared equally.
  7)  The court notes that the defendant is not earning at her capacity. Therefore, Davel is referred to the Family Support Enforcement Unit for follow-up on this issue.
CT Page 9332
  8)  No credible evidence was provided to demonstrate that the plaintiff owns any property in Jamaica.
  9)  No credible evidence was produced that the defendant owns anything other than one vehicle.
  10) Considering all the criteria of 46b-82 C.G.S., the defendant shall pay the plaintiff one ($1.00) dollar per year until March 13, 2009.
  11) The defendant is ordered to complete parenting education within sixty (60) days.
  12) Neither the State of Connecticut nor any of its municipalities have contributed to the support of the parties and/or the minor child.
  13) The husband is ordered to maintain health insurance for the benefit of the minor, as it is available at reasonable cost through his employer or union affiliation. In the event such insurance is not available, both parties are to arrange for Husky coverage for the minor child.
14) The marriage is dissolved on grounds of irretrievable breakdown.
15) No other financial or property orders are entered.
DANIEL E. BRENNAN, JR., J.